The suit was to recover the total permanent disability benefit under a group policy of life insurance. The insured was an employee of W. B. Davis  Son, Inc., as a hosiery mill worker.
The contract, procedure, and final decree in the instant case were in all respects similar to the companion case of John Hancock Mutual Life Insurance Co. v. Lena Large, ante, p. 621,162 So. 277.
The statement of the case, and the decision in said cause, are approved and adopted as applicable to the instant case on all points save one; namely, the fact of total permanent disability vel non.
Upon a careful consideration of the evidence upon that issue by the full court, we are of opinion the finding of permanent total disability by the trial court is sustained by the evidence. The weight of the evidence, from physicians in best position to know by reason of long treatment and observation of the case, in connection with the testimony of the insured, is to the effect that she became and is totally and permanently disabled from chronic asthma, with accompanying symptoms, within the meaning of such insurance contracts, as frequently and recently defined in our decisions.
Affirmed.
All the Justices concur.
                              On Rehearing.
The decree of the court below is modified and affirmed, as in the companion case of John Hancock Mutual Life Insurance Co. v. Large, ante, p. 621, 162 So. 277. The application for rehearing is overruled.
All the Justices concur. *Page 641